DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Response to Amendment
Claims 1, 8-9, 13, 20, 24, 31-33, 39-40, 47-49 and 55-57 have been amended. Claims 7, 15, 30, 35, 46 and 51 have been canceled. No claims are newly added. The status of claims 1-6, 8-14, 16-29, 31-34, 36-45, 47-50 and 52-57 are pending.

Response to Arguments
Applicant's arguments filed on Jun 22, 2021 have been fully considered but they are not persuasive.
The Applicant alleged that the combination of Jheng et al (US 20140220981 A1), NANJAIA H et al (US 20140057639 A1) , Pelletier et al (US 20170367058 A1, Priority Date: Dec 23, 2015) and Nagpal et al (US 20030211846 A1) fails to teach or suggest “transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station" in amended claims 1, 24, 40, and 56; receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state” in claims 13, 33, 49 and 57.

In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Jheng’981, NANJAIA H’639,  Pelletier’566, Nagpal’846 and Lee et al (US 20190350037 A1, Pro 62537458 Priority Date: Jul 27, 2017) discloses the amended claim limitations of claims 1 and 13. 
In view of the above, the Examiner respectfully submits that the combination of Jheng’981, NANJAIA H’639,  Pelletier’566, Nagpal’846 and Lee’037 teaches the amended claim limitations as embodied in claims 1 and 13, and same conclusion applies to claims 24, 40, 56, 33, 49 and 57.

The Applicant alleged that the combination of Jheng’981, NANJAIA H’639,  Pelletier’566 and Nagpal’846 fails to teach or suggest: “wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” in claim 1.
In response, the Examiner respectfully disagrees because Pelletier’566 teaches: “Extended paging may trigger connection reactivation” (par 0199), “WTRU in RRC IDLE mode may receive a configuration on a broadcast channel such that it may operate autonomously with the synchronization channel, such as RSSC described herein and/or DSS described herein. Such signaling and/or such configuration may be applicable for a WTRU in RRC-Inactive mode, if such control signaling may be received in such mode or if the WTRU was configured by the network prior to moving to that state …” (par 0209), “synchronized WTRU in RRC IDLE (e.g., or in RRC-Inactive) may receive a paging message together with a grant for an uplink transmissions, in which case the WTRU may initiate (e.g., immediately) initiate …a connection re-establishment/reactivation procedure … when combined with the use of a WTRU-based synchronization channel as described herein” (par 0221). Therefore Pelletier’566 teaches: “wherein the dormancy state maintains a synchronization of an established radio resource control connection”. Here RRC IDLE mode corresponds to dormancy state, RRC connection being reactivated corresponds to established radio resource control connection (RRC connection before and after reactivation are considered as the same RRC connection). 

 Pelletier’566 further teaches: “In security activation (from RRC IDLE), the WTRU may have a valid security context for the lifetime of the RRC Connection. Security may be activated when the WTRU performs the initial RRC Connection Establishment procedure, for example, when moving from RRC IDLE to RRC CONNECTED state. At least parts of a security context from one RRC connection to another may be maintained or reused. Such security context may be valid beyond the RRC CONNECTED state and may continue in a different RRC state (e.g., based on the modeling of an RRC-Inactive state)” (par 0117), “Extended paging may trigger connection reactivation” (par 0199), “Extended Paging Information and/or Control Signaling is contemplated. Extensions may include means to identify the WTRU and a context and/or grant resources… The identity may have been part of the WTRU's configuration of the L3 context. The context may include an RRC Connection, a security context, a bearer configuration or any other aspect of the WTRU's configuration. One or more configuration aspects may also be included in the context. For example, the WTRU may determine that an RRC connection may be reactivated following reception of such control signaling. For example, the WTRU may perform such behavior when such signaling may be received when the WTRU is in RRC IDLE mode or in RRC-Inactive mode”. Therefore Pelletier’566 teaches: “wherein the dormancy state … is associated with a storage of a UE security context and a UE connection parameter” (par 0224).


In summary, the Examiner respectfully submits that the combination of Jheng’981, NANJAIA H’639,  Pelletier’566, Nagpal’846 and Lee’037 teaches and renders the applicant claimed invention obvious. In view of the above, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 12-14, 16-17, 20, 23, 24-28, 31-34, 36-37, 39-44, 47-50, 52-53 and 55-57 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al (US 20140220981 A1) in view of NANJAIA H et al (US 20140057639 A1) , and further in view of Pelletier et al (US 20170367058 A1, Priority Date: Dec 23, 2015), Nagpal et al (US 20030211846 A1) and Lee et al (US 20190350037 A1, Pro 62537458 Priority Date: Jul 27, 2017).

Regarding claim 1 (Currently Amended), Jheng’981 discloses a method for wireless communication at a user equipment (UE) (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), 2comprising: 
transmitting, to a base station, a connection suspend request (see, connection release indication (SCRI), par 0009) based at least in part on the determination to transition from the connected state to the dormancy state (see, fig.4, UE transmit connection release indication (SCRI) to network to request suspension of data transmission upon decision to transition the UE from the state of active data communication to data communication suspension state, par 0009, 0024, 0026-0028, 0030-0031, 0033. Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected. Note 2: request/response between UE and network refer to request between UE and eNodeB by virtue of  UMTS network, par 0024 and 0027), the connection suspend request to transition the UE from the connected state to the dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, par 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected), 
7receiving, from the base station, a response to the connection suspend request 8indicating whether the UE is to transition to the dormancy state(see, fig. 4, UE receive from network the message of RRC connection release or radio bearer reconfiguration which indicate whether to release RRC connection and thus suspend data communication, par 0027-0028, 0031-0032. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).
transitioning from the connected state (see, state of active data communication, par 0030) to the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) based at least in part on the response to the connection suspend request (see, UE suspends PS data transmission by receiving RRC connection release message from network (BS) which was sent by network upon receiving the SCRI to request PS data suspension, state transition from CELL_DCH state to CELL_PCH state, par 0030-0032). 
transmitting, to the base station, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, state of active data communication, par 0030) based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, UE sends cell update IE (information element) to resume the previous active PS data communication triggered by UE determines to switch RF resources back to the original registered network, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach: 
determining that the UE enters a period of inactivity during which the UE does not expect to send or receive data; 
determining to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity; 
transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; and 
receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; 
transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
determining that the UE enters a period of inactivity during which the UE does not expect to send or receive data (see, UE detects inactivity by detecting gaps in data transfer using predefined timers in either of the Cell_PCH (Paging Channel) state or the URA_PCH (UTRAN registration area) state, abstract, par 0031 and 0088); 
determining to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity (see, requests to initiate fast dormancy procedure from Cell_PCH state or the URA_PCH state after detecting data inactivity, par 0031 and 0088); 
transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state (see, fig. 2, UE sends the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from the connected state to the dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
 
wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; and 
receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; 
transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel before and after RRC connection reactivated, par 0199, 0209, 0221. Noted, RRC connection before and after reactivation are considered as the same RRC connection) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection and beyond the RRC CONNECTED state, contextual information including bearer configuration and WTRU's identity in the paging message used in reactivation of an existing connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; 
transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses: transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).

Regarding claim 2 (Original), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising: 2determining whether to transition to the dormancy state based at least in part 3on the received response to the connection suspend request (Note, fig. 5, after network initiate state transition to move UE from CELL_DCH state to CELL_PCH or URA_PCH state along with response to the suspension request, UE determine either to stay at CELL_PCH state as instructed by network or transition to CELL_FACH state immediately depending on if there is data activity, par 0031-0032, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to one kind of dormant state. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of UMTS network, par 0024 and 0027 ).

Regarding claim 3 (Original), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising: 2transitioning from the connected state to the dormancy state based at least in 3part on the response to the connection suspend request (see, fig.4, UE transition from RRC connection state to data communication suspended state after releasing RRC connection base on response to the suspension request, par 0031, Note: RRC connection released correspond to one kind of dormant state), wherein the response comprises a 4confirmation of the connection suspend request (see, fig. 4, network send RRC connection release message to UE indicating to release the RRC connection, par 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 4 (Original), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising: 2maintaining the connected state based at least in part on the response to the 3connection suspend request (see, fig. 4-5, UE move to CELL_FACH state or stay at CELL_DCH state if network send radio bearer reconfiguration message, par 0031-0033, Note: both CELL_DCH and CELL_FACH corresponding to connection state), wherein the response comprises a denial of the connection 4suspend request (see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as denial response to the connection release request, par 0031-0033. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 5 (Original), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising:  2transitioning to an idle state based at least in part on the response to the 3connection suspend request ( see, fig.4-5, UE transition from CELL_DCH state to CELL_PCH or URA_PCH state due to response to the suspension request, par 0031-0033, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to idle state when battery level above threshold), wherein the response comprises a denial of the connection 4suspend request(see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as response to the connection release request, par 0031-0033).

Regarding claim 8 (Currently Amended), Jheng’981 discloses the method of claim 6 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising: 
 2receiving, from the base station, a response to the connection resume request 3confirming the connection resume request (see, Fig. 6, UE receive from network a cell update confirm message as response to confirm the request from UE to resume the data communication, par 0034. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027); and 
see, UE 601 resumes from suspended data transmission to the active data communication state after receive the confirmation response from network, par 0034). 

Regarding claim 9 (Currently Amended), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), wherein the connection suspend request, or the 2response to the connection suspend request, or the connection resume request, or a response to 3the connection resume request are sent using a radio resource control (RRC) message, or 4Layer 1 signaling, or a combination thereof (Note: fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, par 0030-0031, Note: SCRI is RRC message).


Regarding claim 12 (Previously Presented), Jheng’981 modified by Pelletier’058 and Lee’037 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), wherein.
The combination of Jheng’981, Pelletier’058 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 
the connection suspend request comprises an uplink DCCH message; and 
the response to the connection suspend request comprises a downlink DCCH message.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: the connection suspend request comprises an uplink DCCH message (see, fig. 2, UE sends the SCRI message with the cause via uplink DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by NANJAIA H’639 into that of Jheng’981 modified by Pelletier’058 and Lee’037. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Lee’037 discloses all the claim limitations but fails to explicitly teach: the response to the connection suspend request comprises a downlink DCCH message.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: the response to the connection suspend request comprises a downlink DCCH message (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Lee’037. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).

Regarding claim 13 (Currently Amended), Jheng’981 discloses a method for wireless communication at a base station (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), comprising: 
receiving, from a user equipment (UE), a connection suspend request (see, fig.4, eNodeB in the network receives request of connection release via indication(SCRI) from UE , paragraphs 0024, 0030-0031), the connection suspend request to transition the UE from a connected state to a dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenarios: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected), 
determining whether to allow the UE to transition to the dormancy state based at least in part on the connection suspend request (Note, the eNodeB of network decides whether to release the RRC connection based on SCRI which including the cause of suspension, paragraph 0024, 0031); 
transmitting, to the UE, a response to the connection suspend request (see, fig. 4, eNodeB of the network send UE the message of RRC connection release or radio bearer reconfiguration as response to the suspension request, paragraph 0024, 0031), the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, Fig. 4, depending on the decision of the request whether to release the RRC connection, the response would be either RRC connection release message as confirmation of the request or radio bearer reconfiguration message as denial of the request, paragraph 0031).
receiving, from the UE, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition the UE from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, network receives cell update IE to resume previous active PS data communication, par 0034. Noted, connected state corresponding with state of active data communication, par 0030); and 
transmitting a response to the connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to the UE confirming the connection resume request (see, network (BS) sends a cell update confirm message back to UE upon receiving cell update IE to resume previous active PS data communication, par 0034).

Jheng’981 discloses all the claim limitations but fails to explicitly teach: 
receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state; and 

see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request (see, fig. 2, UTRN receives from UE the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from a connected state to a dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state; and 

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel before and after RRC connection reactivated, par 0199, 0209, 0221. Noted, RRC connection before and after reactivation are considered as the same RRC connection) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection and beyond the RRC CONNECTED state, contextual information including bearer configuration and WTRU's identity in the paging message used in reactivation of an existing connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state; and 

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach:
receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state; and 

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses:
receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139); and 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).


Regarding claim 14 (Original), Jheng’981 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising: determining to allow the UE to transition to the dormancy state, wherein the response to the connection suspend request comprises the confirmation of the connection suspend request (see, fig. 4, eNodeB of the network determine to allow the UE to release the RRC connection and send UE the message of RRC connection release as response to confirm the suspension request, paragraph 0024, 0031).

Regarding claim 16 (Original),, Jheng’981 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising:  2determining to deny the UE to transition to the dormancy state, wherein the 3response to the connection suspend request comprises the denial of the connection suspend 4request (see, Fig. 4, if decision is not to release the RRC connection, then send radio bearer reconfiguration message to UE in step 415, paragraph 0030-0031).


Regarding claim 17 (Original), Jheng’981 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising: 2transmitting, based at least in part on receiving the connection suspend 3request, a command for the UE to transition to an idle state (Note, Fig.4-5, if decision is not to release the RRC connection after review the request of SCRI information, send radio bearer reconfiguration command and move UE from CELL_DCH to CELL_PCH state, Paragraph 0024, 0031-0033, Note: when battery power is above threshold, CELL_PCH state is idle state).

Regarding claim 20 (Currently Amended), Jheng’981 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), wherein the connection suspend request, or the response to the connection suspend request, or the connection resume request, or a response to the connection resume request are sent using a radio resource control (RRC) message, or Layer 1 signaling, or a combination thereof (fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, paragraphs 0030-0031, Note: SCRI is RRC message).

Regarding claim 23 (Previously Presented), Jheng’981 modified by Pelletier’058 and Lee’037 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034), wherein. 
The combination of Jheng’981, Pelletier’058 and Lee’037 discloses all the claim limitations but fails to explicitly teach:
the connection suspend request comprises an uplink DCCH message; and 
the response to the connection suspend request comprises a downlink DCCH message.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: the connection suspend request comprises an uplink DCCH message (see, fig. 2, UE sends the SCRI message with the cause via uplink DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by NANJAIA H’639 into that of Jheng’981 modified by Pelletier’058 and Lee’037. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Lee’037 discloses all the claim limitations but fails to explicitly teach: the response to the connection suspend request comprises a downlink DCCH message.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: the response to the connection suspend request comprises a downlink DCCH message (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Lee’037. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).


Regarding claim 24 (Currently Amended), Jheng’981 discloses an apparatus for wireless communication, comprising at a user equipment (UE):  (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), comprising: 
means (see, Fig. 2, RF module 205 coupled with antenna 206, par 0025) for transmitting, to a base station, a connection suspend request (see, connection release indication (SCRI), par 0009) based at least in part on the determination to transition from the connected state to the dormancy state (see, fig.4, UE transmit connection release indication (SCRI) to network to request suspension of data transmission upon decision to transition the UE from the state of active data communication to data communication suspension state, par 0009, 0024, 0026-0028, 0030-0031, 0033. Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027), the connection suspend request to transition the UE from the connected state to the dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); and 
means (see, Fig. 2, RF module 205 coupled with antenna 206, par 0025) for receiving, from the base station, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (see, fig. 4, UE receive from network the message of RRC connection release or radio bearer reconfiguration which indicate whether to release RRC connection and thus suspend data communication, paragraph 0027-0028, 0031-0032. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).
means (see, fig. 2, Processor 202, par 0025) for transitioning from the connected state (see, state of active data communication, par 0030) to the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) based at least in part on the response to the connection suspend request (see, UE suspends PS data transmission by receiving RRC connection release message from network (BS) which was sent by network upon receiving the SCRI to request PS data suspension, state transition from CELL_DCH state to CELL_PCH state, par 0030-0032); 
means (see, Fig. 2, RF module 205 coupled with antenna 206, par 0025) for transmitting, to the base station, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, state of active data communication, par 0030) based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, UE sends cell update IE (information element) to resume the previous active PS data communication triggered by UE determines to switch RF resources back to the original registered network, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach: 
means for determining that the UE enters a period of inactivity during which the UE does not expect to send or receive data; 
means for determining to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity; 
means for transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; and 
means for receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; and 
means for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
see, fig.4, processing unit 410 including control unit 420, par 0097) for determining that the UE enters a period of inactivity during which the UE does not expect to send or receive data (see, UE detects inactivity by detecting gaps in data transfer using predefined timers in either of the Cell_PCH (Paging Channel) state or the URA_PCH (UTRAN registration area) state, abstract, par 0031 and 0088); 
means (see, fig.4, processing unit 410 including control unit 420, par 0097)  for determining to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity (see, requests to initiate fast dormancy procedure from Cell_PCH state or the URA_PCH state after detecting data inactivity, par 0031 and 0088); 
means (see, fig. 4, networking device 460, par 0097) for transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state (see, fig. 2, UE sends the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from the connected state to the dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 

receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
means for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel, par 0209) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection, contextual information such as bearer configuration in addition to the WTRU's identity in the paging message used in reconnection or reactivation of an existing and a previous connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).

means for receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
means for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: means (see, over-the-air interfaces, par 0004) for receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: means for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses: means (see, fig. 12, transceiver 1213, par 0169) for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).

Regarding claim 25 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising: 2means (see, fig. 2, Processor 202, par 0025) for determining whether to transition to the dormancy state based at least in part on the received response to the connection suspend request ( Note, fig. 5, after network initiate state transition to move UE from CELL_DCH state to CELL_PCH or URA_PCH state along with response to the suspension request, UE determine either to stay at CELL_PCH state as instructed by network or transition to CELL_FACH state depending on if there is data activity, paragraph 0031-0032, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to dormant state. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 26 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising: 
2means (see, fig. 2, Processor 202, par 0025) for transitioning from the connected state to the dormancy state based 3at least in part on the response to the connection suspend request (see, fig.4, UE transition from RRC connection state to data communication suspended state after releasing RRC connection base on response to the suspension request, paragraphs 0031, Note: RRC connection released correspond to one kind of dormant state), wherein the response 4comprises a confirmation of the connection suspend request (see, fig. 4, network send RRC connection release message to UE to release the RRC connection as confirmation to the request, paragraph 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 27 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising: 
2means (see, fig. 2, Processor 202, par 0025) for maintaining the connected state based at least in part on the 3response to the connection suspend request (see. fig. 4-5, UE move to CELL_FACH state with low traffic or stay at CELL_DCH state with large amount of data and dynamic RB reconfiguration if network send radio bearer reconfiguration message, paragraph 0031-0033, Note: both CELL_DCH and CELL_FACH corresponding to connection state), wherein the response comprises a denial of the 4connection suspend request (see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as denial response to the connection release request, paragraph 0031-0033. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 28 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising:
 2means (see, fig. 2, Processor 202, par 0025) for transitioning to an idle state based at least in part on the response to 3the connection suspend request ( see, fig.4-5, UE transition from CELL_DCH state to CELL_PCH or URA_PCH state due to response to the suspension request, paragraphs 0031-0033, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to idle state when battery level above threshold), wherein the response comprises a denial of the connection 4suspend request ( see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as denial response to the connection release request, paragraph 0031-0033. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 31 (Original), Jheng’981 discloses the apparatus of claim 30 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising:
see, Fig. 6, UE receive from network a cell update confirm message as response to confirm the request from UE to resume the data communication, paragraph 0034. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027); and 4means for transitioning from the dormancy state to the connected state based 5at least in part on the confirmation (see, Fig. 6, UE resumes from suspended data transmission to the active data communication state after receive cell update confirm message as confirmation response from network, paragraph 0034).

Regarding claim 32 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising: wherein the connection suspend request, or the response to the connection suspend request, or a connection resume request, or a response Attorney Docket No. PN514.01 (93519.2023)Qualcomm Ref. No. 176502 60 3to the connection resume request are sent using a radio resource control (RRC) message, or 4Layer 1 signaling, or a combination thereof (Note: fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, paragraphs 0030-0031, Note: SCRI is RRC message).


Regarding claim 33 (Currently Amended), Jheng’981 discloses an apparatus for wireless communication at a base station (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), comprising: 
2means (Note, implicitly teaches the antenna and RF in eNB by virtue of the transmitting and receiving  signals/message in Mobile Communication as evidenced in par 0024, 0027, 0031-0032, 0039) for receiving, from a user equipment (UE), a connection see, fig.4, eNobeB in the network receive request of connection release via indication(SCRI) from UE, paragraphs 0024, 0030-0031), the connection suspend request to transition the UE from a connected state to a 4dormancy state (fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenarios: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); 
5means (Note, implicitly teaches the processor in an eNB by virtue of the transmitting and receiving  as evidenced in paragraphs 0024, 0027, 0031-0032) for determining whether to allow the UE to transition to the dormancy 6state based at least in part on the connection suspend request (see, the eNobeB of network decides whether to release the RRC connection based on SCRI which including the cause of suspension, paragraph 0024, 0031); 
7means (Note, implicitly teaches the antenna and RF in eNB by virtue of the transmitting and receiving  signals/message in Mobile Communication as evidenced in par 0024, 0027, 0031-0032, 0039) for transmitting, to the UE, a response to the connection suspend request (see, fig. 4, eNodeB of the network send UE the message of RRC connection release or radio bearer reconfiguration as response to the suspension request, paragraph 0024, 0031), 8the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the 9connection suspend request or a denial of the connection suspend request (see, Fig. 4, depending on the decision of the request whether to release the RRC connection, the response would be either RRC connection release message as confirmation of the request or radio bearer reconfiguration message as denial of the request, paragraph 0031).
means (Note, implicitly teaches the antenna and RF in eNB by virtue of the transmitting and receiving  signals/message in Mobile Communication as evidenced in par 0024, 0027, 0031-0032, 0039) for transmitting a response to the connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to the UE confirming the connection resume request (see, network (BS) sends a cell update confirm message back to UE upon receiving cell update IE to resume previous active PS data communication, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach: 
receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
means for receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request (see, fig. 2, UTRN receives from UE the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from a connected state to a dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).

The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization associated with an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request.
means for receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel before and after RRC connection reactivated, par 0199, 0209, 0221. Noted, RRC connection before and after reactivation are considered as the same RRC connection) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection and beyond the RRC CONNECTED state, contextual information including bearer configuration and WTRU's identity in the paging message used in reactivation of an existing connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request.
means for receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: transmitting, to the UE via a see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: means for receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state.

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses:
means (see, fig. 12, transceiver 1203, par 0168) for receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0004).

Regarding claim 34 (Original), Jheng’981 discloses the apparatus of claim 33 (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising: 
means for determining to allow the UE to transition to the dormancy state, wherein the response to the connection suspend request comprises the confirmation of the connection suspend request (see, fig. 4, eNodeB of the network determine to allow the UE to release the RRC connection, and send UE the message of RRC connection release as response to confirm the suspension request, paragraph 0024, 0031).

Regarding claim 36 (Original), Jheng’981 discloses the apparatus of claim 33 (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising: 

2means for determining to deny the UE to transition to the dormancy state, 3wherein the response to the connection suspend request comprises the denial of the 4connection suspend request (see, Fig. 4, if decision is not to release the RRC connection, then eNodeB of the network send radio bearer reconfiguration message to UE in step 415, paragraph 0030-0031).

Regarding claim 37 (Original), Jheng’981 discloses the apparatus of claim 33 (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), further comprising: 
Note, Fig.4-5, if decision is not to release the RRC connection after review the request of SCRI information, send radio bearer reconfiguration command and move UE from CELL_DCH to CELL_PCH state, Paragraph 0024, 0031-0033, Note: when battery power is above threshold, CELL_PCH state is idle state).

Regarding claim 39 (Currently Amended), Jheng’981 discloses the apparatus of claim 33 (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), wherein the connection suspend request, or the response to the connection suspend request, or the connection resume request, or a response to the connection resume request are sent using a radio resource control (RRC) message, or Layer 1 signaling, or a combination thereof (fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, paragraphs 0030-0031, Note: SCRI is RRC message).


Regarding claim 40 (Currently Amended), Jheng’981 discloses an apparatus for wireless communication at a user equipment (UE) (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), comprising: 
a processor (see, Fig. 2, processor, paragraph 0025); 
a memory in electronic communication with the processor (see, Fig. 2, Memory coupled to processor);
see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025): 
transmit, to a base station, a connection suspend request (see, connection release indication (SCRI), par 0009) to a base station based at least in part on the determination to transition from the connected state to theAmendment dated September 9, 2020 Reply to Office Action dated May 14, 2020dormancy state (see, fig.4, UE transmit connection release indication (SCRI) to network to request suspension of data transmission upon decision to transition the UE from the state of active data communication to data communication suspension state, par 0009, 0024, 0026-0028, 0030-0031, 0033. Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027), the connection suspend request to transition the UE from the connected state to the dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); and
receive, from the base station, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state(see, fig. 4, UE receive from eNodeB of the network the message of RRC connection release or radio bearer reconfiguration which indicate whether to release the RRC connection as response to the suspension request, paragraph 0031).
transitioning from the connected state (see, state of active data communication, par 0030) to the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) based at least in part on the response to the connection suspend request (see, UE suspends PS data transmission by receiving RRC connection release message from network (BS) which was sent by network upon receiving the SCRI to request PS data suspension, state transition from CELL_DCH state to CELL_PCH state, par 0030-0032). 
transmitting, to the base station, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, state of active data communication, par 0030) based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, UE sends cell update IE (information element) to resume the previous active PS data communication triggered by UE determines to switch RF resources back to the original registered network, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach: 
determine that the UE enters a period of inactivity during which the UE does not expect to send or receive data; 
determine to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity; 
transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the Page 9 of 28Application. No. 16/149,534PATENTconnected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; 
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
determine that the UE enters a period of inactivity during which the UE does not expect to send or receive data (see, UE detects inactivity by detecting gaps in data transfer using predefined timers in either of the Cell_PCH (Paging Channel) state or the URA_PCH (UTRAN registration area) state, abstract, par 0031 and 0088); 
determine to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity (see, requests to initiate fast dormancy procedure from Cell_PCH state or the URA_PCH state after detecting data inactivity, par 0031 and 0088); 
transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state (see, fig. 2, UE sends the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from the connected state to the dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization associated with an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; and 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel, par 0209) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection, contextual information such as bearer configuration in addition to the WTRU's identity in the paging message used in reconnection or reactivation of an existing and a previous connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Nagpal’846 into that of Jheng’981 modified by par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses: transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).


Regarding claim 41 (Original), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further 2executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025): 
3determine whether to transition to the dormancy state based at least in part on 4the received response to the connection suspend request (Note, fig. 5, after network initiate state transition to move UE from CELL_DCH state to CELL_PCH or URA_PCH state along with response to the suspension request, UE determine either to stay at CELL_PCH state as instructed by network or transition to CELL_FACH state depending on if there is data activity, paragraph 0031-0032, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to dormant state. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 42 (Original), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further 2executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025): 
3transition from the connected state to the dormancy state based at least in part 4on the response to the connection suspend request (see, fig.4, UE transition from RRC connection state to data communication suspended state after releasing RRC connection base on response to the suspension request, paragraphs 0031, Note: RRC connection released correspond to one kind of dormant state), wherein the response comprises a 5confirmation of the connection suspend request (see, fig. 4, network send RRC connection release message to UE to release the RRC connection, paragraph 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 43 (Original), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025): 
maintain the connected state based at least in part on the response to the connection suspend request (see, fig. 4-5, UE move to CELL_FACH state with low traffic or stay at CELL_DCH state with large amount of data and dynamic RB reconfiguration if network send radio bearer reconfiguration message, paragraph 0031-0033, Note: both CELL_DCH and CELL_FACH corresponding to connection state), wherein the response comprises a denial of the connection suspend request(see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as response to the connection release request, paragraph 0031-0033. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 44 (Original), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further 2executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025):
3transition to an idle state based at least in part on the response to the 4connection suspend request (see, fig.4-5, UE transition from CELL_DCH state to CELL_PCH or URA_PCH state due to response to the suspension request, paragraphs 0031-0033, Note: CELL_DCH and CELL_FACH corresponding to connection state, CELL_PCH or URA_PCH state correspond to idle state when battery level above threshold), wherein the response comprises a denial of the connection 5suspend request(see, fig. 4-5, network send radio bearer reconfiguration if the network decides not to release the RRC connection as denial response to the connection release request, paragraph 0031-0033. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).

Regarding claim 47 (Currently Amended), Jheng’981 discloses the apparatus of claim 45 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further 2executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025):
receive, from the base station, a response to the connection resume request 4confirming the connection resume request (see, Fig. 6, UE receive from network a cell update confirm message as response to confirm the request from UE to resume the data communication, paragraph 0034. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027); and 
5transition from the dormancy state to the connected state based at least in part 6on the confirmation (see, Fig. 6, UE resumes from suspended data transmission to the active data communication state after receive cell update confirm message as confirmation response from network, paragraph 0034).

Regarding claim 48 (Currently Amended), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the connection suspend request, or 2the response to the connection suspend request, or the connection resume request, or a response 3to the connection resume request are sent using a radio resource control (RRC) message, or 4Layer 1 signaling, or a combination thereof (Note: fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, paragraphs 0030-0031, Note: SCRI is RRC message).

Regarding claim 49 (Currently Amended), Jheng’981 discloses an apparatus for wireless communication at a base station (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), comprising:  
2a processor (Note, Jheng discloses an eNB that implicitly teaches the processor by virtue of the transmitting and receiving  as evidenced in paragraphs 0024, 0027, 0031-0032);
cause the 5apparatus to:
receive, from a user equipment (UE) , a connection suspend request (see, fig.4, eNobeB in the network receive request of RRC connection release indication(SCRI) from UE , paragraphs 0024, 0030-0031), the connection suspend request to transition the UE from a connected state to a dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenarios: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); 
determine whether to allow the UE to transition to the dormancy state based at least in part on the connection suspend request (see, the eNobeB of network decides whether to release the RRC connection based on SCRI which including the cause of suspension, paragraph 0024, 0031); and 
transmit, to the UE, a response to the connection suspend request (see, fig. 4, eNodeB of the network send UE the message of RRC connection release or radio bearer reconfiguration which indicate whether to release the RRC connection as response to the suspension request, paragraph 0024, 0031), the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, Fig. 4, depending on the decision of the request whether to release the RRC connection, the response would be either RRC connection release message as confirmation of the request or radio bearer reconfiguration message as denial of the request, paragraph 0031).
receiving, from the UE, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition the UE from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, network receives cell update IE to resume previous active PS data communication, par 0034. Noted, connected state corresponding with state of active data communication, par 0030); and 
transmit a response to the connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to the UE confirming the connection resume request (see, network (BS) sends a cell update confirm message back to UE upon receiving cell update IE to resume previous active PS data communication, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach:
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from Page 11 of 28Application. No. 16/149,534PATENTa connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
memory in electronic communication with the processor (see, fig. 1 and 4, memory 440 coupled to processing unit 410, par 0097. Note, UTRAN including RNC)102 and a Node B 103, par 0027); and 
see, instruction stored in memory 440 and processed by processing unit 410, par 0098-0100) to cause the apparatus to: Page 11 of 21App. No. 16/149,534PATENT Amendment dated February 26, 2021 Reply to Office Action dated December 10, 2020 
receive, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request (see, fig. 2, UTRN receives from UE the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from a connected state to a dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization associated with an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request.
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 
see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel, par 0209) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection, contextual information such as bearer configuration in addition to the WTRU's identity in the paging message used in reconnection or reactivation of an existing and a previous connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request.
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses:
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139); and 
par 0004).

Regarding claim 50 (Original), Jheng’981 discloses the apparatus of claim 49 (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3determine to allow the UE to transition to the dormancy state, wherein the 4response to the connection suspend request comprises the confirmation of the connection 5suspend request (Note, fig. 4, eNodeB of the network determines to allow the UE to release the RRC connection, and send UE the message of RRC connection release as response to confirm the suspension request, paragraph 0024, 0031).

Regarding claim 52 (Original), Jheng’981 discloses the apparatus of claim 49 (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034),  wherein the instructions are further 2executable by the processor to cause the apparatus to:  
3determine to deny the UE to transition to the dormancy state, wherein the 4response to the connection suspend request comprises the denial of the connection suspend 5request (see, Fig. 4, if decision is not to release the RRC connection, then send radio bearer reconfiguration message to UE in step 415, paragraph 0030-0031).

Regarding claim 53 (Original), Jheng’981 discloses the apparatus of claim 49 (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034),  wherein the instructions are further 2executable by the processor to cause the apparatus to:  3transmit, based at least in part on receiving the connection suspend request, a command for the UE to transition to an idle state (Note, Fig.4-5,  if decision is not to release the RRC connection after review the request of SCRI information, send radio bearer reconfiguration command and move UE from CELL_DCH to CELL_PCH state, Paragraph 0024, 0031-0033, Note: when battery power is above threshold, CELL_PCH state is idle state).

Regarding claim 55 (Currently Amended), Jheng’981 discloses the apparatus of claim 49 (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), wherein the connection suspend request, or the response to the connection suspend request, or the connection resume request, or a response to the connection resume request are sent using a radio resource control (RRC) message, or Layer 1 signaling, or a combination thereof ( Note: fig.4, UE transmit connection release indication (SCRI) to request suspension of data transmission, paragraphs 0030-0031, Note: SCRI is RRC message).

Regarding claim 56 (Currently Amended), Jheng’981 discloses a non-transitory computer-readable medium storing code for wireless 2communication at a user equipment (UE), the code comprising instructions executable by a processor to (see, Fig. 2, Memory coupled to processor , memory stores program instructions and data executable by the process to control the operations of the UE, par 0025): 
transmit, to a base station, a connection suspend request (see, connection release indication (SCRI), par 0009) to a base station based at least in part on the determination to see, fig.4, UE transmit connection release indication (SCRI) to network to request suspension of data transmission upon decision to transition the UE from the state of active data communication to data communication suspension state, par 0009, 0024, 0026-0028, 0030-0031, 0033. Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027), the connection suspend request to transition the UE from the connected state to the dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); and
receive, from the base station, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state(see, fig. 4, UE receive from eNodeB of the network the message of RRC connection release or radio bearer reconfiguration which indicate whether to release the RRC connection as response to the suspension request, paragraph 0031).
transition from the connected state (see, state of active data communication, par 0030) to the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) based at least in part on the response to the connection suspend request (see, UE suspends PS data transmission by receiving RRC connection release message from network (BS) which was sent by network upon receiving the SCRI to request PS data suspension, state transition from CELL_DCH state to CELL_PCH state, par 0030-0032). 
transmit, to the base station, a connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to transition from the dormancy state (Note: dormancy state corresponding to data communication suspension state, two scenario: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected, fig. 5, par 0032) to the connected state (see, state of active data communication, par 0030) based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, UE sends cell update IE (information element) to resume the previous active PS data communication triggered by UE determines to switch RF resources back to the original registered network, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach:
determine that the UE enters a period of inactivity during which the UE does not expect to send or receive data; 
determine to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity; 
transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state; 
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
determine that the UE enters a period of inactivity during which the UE does not expect to send or receive data (see, UE detects inactivity by detecting gaps in data transfer using predefined timers in either of the Cell_PCH (Paging Channel) state or the URA_PCH (UTRAN registration area) state, abstract, par 0031 and 0088); 
determine to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity (see, requests to initiate fast dormancy procedure from Cell_PCH state or the URA_PCH state after detecting data inactivity, par 0031 and 0088); 
transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state (see, fig. 2, UE sends the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from the connected state to the dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization associated with an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; and 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Pelletier’058 from the same field of endeavor (see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel before and after RRC connection reactivated, par 0199, 0209, 0221. Noted, RRC connection before and after reactivation are considered as the same RRC connection) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection and beyond the RRC CONNECTED state, contextual information including bearer configuration and WTRU's identity in the paging message used in reactivation of an existing connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state.
transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Nagpal’846 from the same field of endeavor (see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: receive, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach: transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station.

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses: transmit, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).


Regarding claim 57 (Currently Amended), Jheng’981 discloses:
see, fig.4, eNobeB in the network receive request of RRC connection release indication(SCRI) from UE , paragraphs 0024, 0030-0031), the connection suspend request to transition the UE from a connected state to a dormancy state (see, fig. 3, the suspension request to transition the UE from the state of active data communication to data communication suspension state, paragraph 0009, 0024, 0026-0028, Note: dormancy state corresponding to data communication suspension state, two scenarios: 1. CELL_PCH when RRC connected and battery level below threshold , 2. RRC disconnected); 
determine whether to allow the UE to transition to the dormancy state based at least in part on the connection suspend request (see, the eNobeB of network decides whether to release the RRC connection based on SCRI which including the cause of suspension, paragraph 0024, 0031); and 
transmit, to the UE, a response to the connection suspend request (see, fig. 4, eNodeB of the network send UE the message of RRC connection release or radio bearer reconfiguration which indicate whether to release the RRC connection as response to the suspension request, paragraph 0024, 0031), the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, Fig. 4, depending on the decision of the request whether to release the RRC connection, the response would be either RRC connection release message as confirmation of the request or radio bearer reconfiguration message as denial of the request, paragraph 0031),
transmit a response to the connection resume request (see, cell update IE (information element) to continue the previous active PS data communication, par 0034) to the UE confirming the connection resume request (see, network (BS) sends a cell update confirm message back to UE upon receiving cell update IE to resume previous active PS data communication, par 0034).
Jheng’981 discloses all the claim limitations but fails to explicitly teach:
a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: 
receive, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request; 
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However NANJAIA H’639 from the same field of endeavor (see, fig. 1, telecommunication between UE and UTRAN including RNC and Node B in UMTS and LTE system, par 0027) discloses: 
a non-transitory computer-readable medium (see, fig. 1 and 4, memory 440 coupled to processing unit 410, par 0097. Note, UTRAN including RNC)102 and a Node B 103, par 0027) storing code for wireless communication at a base station (see, instruction stored in memory 440 and processed by processing unit 410, par 0098-0100), the code comprising instructions executable by a processor to: 
see, fig. 2, UTRN receives from UE the SCRI message with the cause via DCCH to request to change the UE 100 to the idle state, par 0034-0035. Noted, UTRN responses with RRC Connection Release Message, par 0084), the connection suspend request to transition the UE from a connected state to a dormancy state (see, the SCRI message request to change the UE 100 to the idle state from Cell_PCH state or the URA_PCH state, par 0034-0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by NANJAIA H’639 into that of Jheng’981. The motivation would have been to achieve fast dormancy in a Paging Channel (Cell_PCH) state or UTRAN registration area (URA_PCH) state (par 0009).
The combination of Jheng’981 and NANJAIA H’639 discloses all the claim limitations but fails to explicitly teach: 
wherein the dormancy state maintains a synchronization associated with an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter; 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request,
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

see, fig. 1A, wireless communications system 100 including WTRUs, base stations, RAN, CN and a plurality of different networks, par 0023-0024) discloses:  wherein the dormancy state (see, RRC IDLE/ RRC-Inactive mode, par 0209) maintains a synchronization associated with an established radio resource control connection (see, WTRU in RRC IDLE/ RRC-Inactive mode operates autonomously with the synchronization channel, par 0209) and is associated with a storage of a UE security context and a UE connection parameter (see, security context stored during RRC IDLE from RRC connection, contextual information such as bearer configuration in addition to the WTRU's identity in the paging message used in reconnection or reactivation of an existing and a previous connection when the WTRU is in RRC IDLE / RRC-Inactive mode, par 0117, 0199 and 0224).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Pelletier’058 into that of Jheng’981 modified by NANJAIA H’639. The motivation would have been for WTRU to autonomously synchronize in RRC CONNECTED mode or RRC IDLE mode (abstract).
The combination of Jheng’981, NANJAIA H’639 and Pelletier’058 discloses all the claim limitations but fails to explicitly teach: 
transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request.
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

see, fig. 1, wireless communication network 10 including a plurality of remote stations, a plurality of base stations, MSC and different networks, par 0024) discloses: transmit, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (see, BS transmits the RRC CONNECTION RELEASE on the downlink DCCH in response to an update request by the remote station in order to transition the remote station into the Idle Mode, par 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Nagpal’846 into that of Jheng’981 modified by NANJAIA H’639 and Pelletier’058. The motivation would have been to determine whether a received message should be completely decoded or not (par 0052).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058 and Nagpal’846 discloses all the claim limitations but fails to explicitly teach:
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state. 

However Lee’037 from the same field of endeavor (see, fig. 1, LTE system to provide communication services, par 0022) discloses:
receive, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state (see, fig. 10a, UE sends RRC connection resume message via DCCH to perform RRC connection resume procedure from RRC IDLE state (fig.10a S1000) to RRC connected (Fig.10a S1020) upon UL data becomes available for early data TX, par 0121, 0135-0139). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Lee’037 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058 and Nagpal’846. The motivation would have been to reduce UE power consumption by early data transmission (EDT) in RRC Connection Establishment or RRC Connection Resume (par 0004).


Claims 6, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng’981 in view of NANJAIA H’639, and further in view of Pelletier’058, Nagpal’846 and Lee’037 as applied to claim 1, 24 and 40 above, and further in view of HEISKA et al (US 20180092040 A1, PCT Priority Date May 29, 2015).
Regarding claim 6 (Original), Jheng’981 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034), further comprising: 2wherein the response comprises a confirmation of the connection suspend request ( see, fig. 4, network send RRC connection release message to UE as confirmation to the request of releasing the RRC connection, par 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of UMTS network, par 0024 and 0027).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: entering a modem of the UE into the dormancy state.
However HEISKA’040 from the same field of endeavor (see, fig 1 and 4, UE composed of processor and wireless modem (transceiver), par 0003, 0108, 0113) discloses: entering a see, fig. 12, modem is OFF when UE has no reception or transmission, par 0003-0004, 0008, 0159 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by HEISKA’040 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037. The motivation would have been to save energy of the user device by switching the transceiver off during the time when there is no data to be transmitted or received(par 0006).

Regarding claim 29 (Original), Jheng’981 discloses the apparatus of claim 24 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), further comprising: the 3response comprises a confirmation of the connection suspend request (see, fig. 4, network send RRC connection release message to UE as confirmation to the request of releasing the RRC connection, paragraph 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 22means for entering a modem of the UE into the dormancy state.
However HEISKA’040 from the same field of endeavor (see, fig 1 and 4, UE composed of processor and wireless modem (transceiver), paragraph 0003, 0108, 0113) discloses: means for entering a modem of the UE into the dormancy state ( see, fig. 12, modem is OFF when UE has no reception or transmission, paragraphs 0003-0004, 0008, 0159 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention paragraph 0006).

Regarding claim 45 (Original), Jheng’981 discloses the apparatus of claim 40 (see, fig. 2, 4 and 6, UE suspending or resuming data transmission to network in mobile communication networks, paragraphs 0025-0026, 0030-0031, 0034), wherein the instructions are further executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025): the response comprises a confirmation of the connection suspend request(see, fig. 4, network send RRC connection release message to UE as confirmation to the request of releasing the RRC connection, paragraph 0031. Note: communication between UE and network refer to communication between UE and eNodeB  by virtue of  UMTS network, par 0024 and 0027).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 22enter a modem of the UE into the dormancy state.
However HEISKA’040 from the same field of endeavor (see, fig 1 and 4, UE composed of processor and wireless modem (transceiver), paragraph 0003, 0108, 0113) discloses: enter a modem of the UE into the dormancy state ( see, fig. 12, modem is OFF when UE has no reception or transmission, paragraphs 0003-0004, 0008, 0159 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by HEISKA’040 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037. The motivation would have been to par 0006).


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng’981 in view of NANJAIA H’639, and further in view of Pelletier’058, Nagpal’846 and Lee’037 as applied to claim 9 and 20 above, and further in view of Wikstrom et al (US 20190110332 A1, Priority Date: April 01, 2016).
Regarding claim 10 (Original), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 9 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, par 0030-0031, 0034).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 2the Layer 1 signaling comprises 2uplink control information within a physical uplink control channel (PUCCH), or the uplink 3control information within a physical uplink shared channel (PUSCH), or an uplink medium 4access control (MAC) control element (CE), or a combination thereof.
However Wikstrom’332 from the same field of endeavor (see, fig. 4, UE scheduling to operate with short TTIs when UE using connected mode discontinuous reception(DRX), par 0072) discloses: the Layer 1 signaling comprises 2uplink control information within a physical uplink control channel (PUCCH), or the uplink 3control information within a physical uplink shared channel (PUSCH), or an uplink medium 4access control (MAC) control element (CE), or a combination thereof (see, UE transmit scheduling request over legacy PUCCH and eNB assume UE awaken (exited DRX), Par 0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Wikstrom’332 into that of Jheng’981 modified by par 0072).

Regarding claim 21 (Original), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 20 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 2the Layer 1 signaling comprises 2uplink control information within a physical uplink control channel (PUCCH), or the uplink 3control information within a physical uplink shared channel (PUSCH), or an uplink medium 4access control (MAC) control element (CE), or a combination thereof.
However Wikstrom’332 from the same field of endeavor (see, fig. 4, UE scheduling to operate with short TTIs when UE using connected mode discontinuous reception(DRX), paragraph 0072) discloses: the Layer 1 signaling comprises 2uplink control information within a physical uplink control channel (PUCCH), or the uplink 3control information within a physical uplink shared channel (PUSCH), or an uplink medium 4access control (MAC) control element (CE), or a combination thereof (see, UE transmit scheduling request over legacy PUCCH and eNB assume UE awaken (exited DRX), Paragraph 0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wikstrom’332 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037. The motivation would have been that UE that is able to operate with short TTIs when UE using connected mode discontinuous reception(DRX) (par 0072).


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng’981 in view of NANJAIA H’639, and further in view of Pelletier’058, Nagpal’846 and Lee’037 as applied to claim 1 and 13 above, and further in view of Maeda et al (US 20090180414 A1).
Regarding claim 11 (Previously Presented), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 1 (see, fig. 4 and 6, UE suspending or resuming data transmission in mobile communication networks, paragraphs 0030-0031, 0034).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: the connection suspend request comprises a priority for the transition to the dormancy state and an indication of a duration for the dormancy state, or the priority for the transition to the Page 3 of 22App. No. 16/149,534PATENTdormancy state.
However Maeda’414 from the same field of endeavor (see, fig 1, base station controls transmission of each of a plurality of mobile terminals in LTE system, par 0125) discloses: the connection suspend request comprises a priority for the transition to the dormancy state and an indication of a duration for the dormancy state, or the priority for the transition to the Page 3 of 22App. No. 16/149,534PATENTdormancy state (see, FIG. 13, notify sleep request signal with mobile terminal capability information at the same time to indicate the priority of the request for mobile terminal to make a transition to Dormant state (DRX/DTX operation period during Active shown as state 2-B of FIG. 13), and BS set the DRX and DTX cycle longer/shorter than a threshold according to priority of the request, par 0011, 0458, 0478-0479).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Maeda’414 into that of Jheng’981 modified by par 0066).

Regarding claim 22 (Previously Presented), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034). 
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: identifying, based at least in part on the connection suspend request, a priority for the transition to the dormancy state and an indication of a duration for the dormancy state, or the priority for the transition to the dormancy state.
However Maeda’414 from the same field of endeavor (see, fig 1, base station controls transmission of each of a plurality of mobile terminals in LTE system, par 0125) discloses: identifying, based at least in part on the connection suspend request, a priority for the transition to the dormancy state and an indication of a duration for the dormancy state, or the priority for the transition to the dormancy state (see, FIG. 13, base station get notification of sleep request signal with mobile terminal capability information at the same time to indicate the priority of the request for mobile terminal to make a transition to Dormant state (DRX/DTX operation period during Active shown as state 2-B of FIG. 13), and BS set the DRX and DTX cycle longer/shorter than a threshold according to priority of the request, par 0011, 0458, 0478-0479).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Maeda’414 into that of Jheng’981 modified by par 0066).


Claims 18-19, 38 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng’981 in view of NANJAIA H’639, and further in view of Pelletier’058, Nagpal’846 and Lee’037 as applied to claim 13 and 33 above, and further in view of Rayavarapu et al (US 20130039339 A1).

Regarding claim 18 (Original), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 13 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034).
The combination of Jheng’981 and NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 2storing, by the base station based at least in part on receiving the connection 3suspend request, one or more communication parameter values for the UE.
However Rayavarapu’339 from the same field of endeavor (see, fig 1 and 7, connection reactivation process in a wireless communication system with RRC connection suspension functionality between UE and eNB, paragraph 0234, 0285-0286) discloses: storing, by the base station based at least in part on receiving the connection 3suspend request, one or more communication parameter values for the UE (see, UE sends RRC connection suspension request to request for transition to suspended state and storing (suspending) RRC context information and RRC connection information including parameters for configuration of radio bearers, radio resources, temporary cell identifiers, security parameters or keys, MAC configuration, physical layer configuration and measurement and reporting configuration at eNBs, par 0051-0054, 00267-0268, 0277).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rayavarapu’339 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037. The motivation would have been to reactivate or re-establish the connection in order to return to the normal connected mode from the suspended state (par 0268).


Regarding claim 19 (Previously Presented), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the method of claim 18 (see, fig. 4 and 6, UE suspending or resuming data transmission to eNodeB in mobile communication networks, paragraphs 0024, 0030-0031, 0034).
The combination of Jheng’981 NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 2storing the one or more communication parameter values comprises:  583storing a security context of the UE.
However Rayavarapu’339 from the same field of endeavor (see, fig 1 and 7, connection reactivation process in a wireless communication system with RRC connection suspension functionality between UE and eNB, paragraph 0234, 0285-0286) discloses: storing the one or more communication parameter values comprises:  583storing a security context of the UE (see, UE sends RRC connection suspension request to request for transition to suspended state and storing (suspending) RRC context information and radio connection context at eNBs, par 0051-0054, 00267-0268, 0277).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to par 0268).


Regarding claim 38 (Original), Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses the apparatus of claim 33 (see, Fig. 1, 4 and 6, eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach: 22means for storing, based at least in part on receiving the connection suspend request, one or more communication parameter values for the UE.
However Rayavarapu’339 from the same field of endeavor (see, fig 1 and 7, connection reactivation process in a wireless communication system with RRC connection suspension functionality between UE and eNB, paragraph 0234, 0285-0286) discloses: means (see, memory within a network component, par 0268) for storing, based at least in part on receiving the connection suspend request, one or more communication parameter values for the UE (see, eNBs receives RRC connection suspension request from UE to transit to suspended state and store (suspending) RRC context information and RRC connection information including parameters for configuration of radio bearers, radio resources, temporary cell identifiers, security parameters or keys, MAC configuration, physical layer configuration and measurement and reporting configuration, par 0051-0054, 00267-0268, 0277).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0268).

Regarding claim 54 (Original), Jheng’981 discloses the apparatus of claim 49 (see, Fig. 1, 4 and 6, UE suspending or resuming data transmission to eNodeB of network in mobile communication networks, paragraphs 0024, 0030-0031, 0034), the instructions are further 2executable by the processor to cause the apparatus to (see, Memory 203 stores program instructions and data executable by the processor to control the operations of the UE, paragraph 0025).
The combination of Jheng’981, NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037 discloses all the claim limitations but fails to explicitly teach:  
3store, based at least in part on receiving the connection suspend request, one or 4more communication parameter values for the UE.

However Rayavarapu’339 from the same field of endeavor (see, fig 1 and 7, connection reactivation process in a wireless communication system with RRC connection suspension functionality between UE and eNB, paragraph 0234, 0285-0286) discloses: 
3store, based at least in part on receiving the connection suspend request, one or 4more communication parameter values for the UE(see, eNBs receives RRC connection suspension request from UE to transit to suspended state and store (suspending) RRC context information and RRC connection information including parameters for configuration of radio bearers, radio resources, temporary cell identifiers, security parameters or keys, MAC configuration, physical layer configuration and measurement and reporting configuration, par 0051-0054, 00267-0268, 0277).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Rayavarapu’339 into that of Jheng’981 modified by NANJAIA H’639, Pelletier’058, Nagpal’846 and Lee’037. The motivation would have been to reactivate or re-establish the connection in order to return to the normal connected mode from the suspended state (par 0268).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroia (US 20040029622 A1) discloses: During the hold state timing control signaling is maintained and the mobile node is also allocated a dedicated control uplink communication resource, e.g., dedicated uplink control communications channel, which it can use to request changes to other states. This allows, for example, a mobile node to obtain additional communications resources by requesting a transition to the on state where it could transmit payload data (par 0023). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473